Exhibit 10.4Intellectual Property Assignment Agreement EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (hereinafter referred to as the "Agreement") is made and entered into as of the day of, 20 (“Inception Date”), by and between OXYSURE SYSTEMS, INC., a corporation duly organized and existing pursuant to the laws of the state of Delaware, (hereinafter referred to as "OSI" or the “Company”), and (hereinafter referred to as the "Employee"). W I T N E S S E T H: WHEREAS, the Company desires to have the benefit of the Employee's efforts and services; WHEREAS, the Company recognizes that circumstances may arise which may cause uncertainty of continued employment of the Employee without regard to the Employee's competence or past contributions; WHEREAS, such uncertainties may result in the loss of valuable services of the Employee to the detriment of the Company and its shareholders; WHEREAS, the Employee will be in a better position to consider the best interests of the Company if the Employee is afforded reasonable security, as provided in this Agreement, against altered conditions of employment which may result from situations now unknown, and NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants and agreements hereinafter set forth, the parties hereto mutually covenant and agree as follows: 1.DEFINITIONS.Whenever used in this Agreement, the following terms shall have the meanings set forth below: (a)"Accrued Benefits" shall mean the amount payable not later than fifteen (15) days following an applicable Termination Date and which shall be equal to the sum of the following amounts: (i)All salary earned or accrued through the Termination Date; (ii)Reimbursement for any and all moneys advanced in connection with the Employee's employment for pre-approved, reasonable and necessary expenses incurred by the Employee through the Termination Date; (iii)Any and all other cash benefits previously earned through the Termination Date and deferred at the election of the Employee or pursuant to any deferred compensation plans then in effect; (iv)The full amount of any stated bonus payable to the Employee with respect to the year in which termination occurs provided that the events necessary to have earned said bonus have been achieved; and (v)All other payments and benefits to which the Employee may be entitled under the terms of any benefit plan of the Company. 1 (b)"Act" shall mean the Securities Exchange Act of 1934; (c)"Affiliate" shall have the same meaning as given to that term in Rule 12b-2 of Regulation 12B promulgated under the Act; (d)"Base Period Income" shall be an amount equal to the Employee's annualized compensation calculated pursuant to section 6 herein for the initial term of this agreement; (e)"Board" shall mean the Board of Directors of the Company; (f)"Cause" shall mean any of the following: (i)The engaging by the Employee in fraudulent conduct, as evidenced by a determination in a binding and final judgment, order or decree of a court or administrative agency of competent jurisdiction, in effect after exhaustion or lapse of all rights of appeal, in an action, suit or proceeding, whether civil, criminal, administrative or investigative, which the Board determines, in its sole discretion, has a significant adverse impact on the Company in the conduct of the Company's business; (ii)Conviction of a felony, as evidenced by a binding and final judgment, order or decree of a court of competent jurisdiction, in effect after exhaustion or lapse of all rights of appeal, which the Board determines, in its sole discretion, has a significant adverse impact on the Company in the conduct of the Company's business; (iii)Neglect or refusal by the Employee to perform the Employee's duties or responsibilities; or (v)A violation by the Employee of the Company's policies and procedures; or Notwithstanding the foregoing, Cause shall not exist under Sections 1(f) (iii) and (iv) herein unless the Company furnishes written notice to the Employee of the specific offending conduct and the Employee fails to correct such offending conduct within the thirty (30) day period commencing on the receipt of such notice. (g)"Code" shall mean the Internal Revenue Code of 1986, as amended from time to time; (h)“Consolidated Group” means and includes the Company, all of OSI’s current or future subsidiaries and any other corporations or divisions thereof, which are hereafter acquired by or consolidated with the OSI and which collectively carry on the business of OSI, the Company or any part thereof.; (i)"Notice of Termination" shall mean the notice described in Section 10 herein; (j)"Person" shall mean any individual, partnership, joint venture, association, trust, corporation or other entity, other than an employee benefit plan of the Company or an entity organized, appointed or established pursuant to the terms of any such benefit plan; (k)"Termination Date" shall mean, except as otherwise provided in Section 10 herein, (i)The Employee's date of death; (ii)Thirty (30) days after the delivery of the Notice of Termination if the Employee's employment is terminated by the Employee voluntarily; and 2 (iii)Seven (7) days after the delivery of the Notice of Termination if the Employee's employment is terminated by the Company for any reason other than cause; except that if such termination occurs during the first 2 months of service, then it shall be zero (0) days. 2EMPLOYMENT. The Company hereby agrees to employ the Employee and the Employee hereby agrees to serve the Company, on the terms and conditions set forth herein. 3.TERM. The employment of the Employee by the Company pursuant to the provisions of this
